Case 1:21-cv-21044-JLK Document 7-1 Entered on FLSD Docket 06/15/2021 Page 1 of 3




                     EXHIBIT A
Case
 Case1:21-cv-21044-JLK
      1:21-cv-21044-JLK Document
                         Document7-1
                                  5 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket04/12/2021
                                                            06/15/2021 Page
                                                                        Page12ofof23
Case
 Case1:21-cv-21044-JLK
      1:21-cv-21044-JLK Document
                         Document7-1
                                  5 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket04/12/2021
                                                            06/15/2021 Page
                                                                        Page23ofof23
